Citation Nr: 1313240	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a sleep disability, to include as secondary to a service-connected disability.

6.  Entitlement to a disability rating in excess of 20 percent for the service-connected lumbosacral strain.

7.  Entitlement to a disability rating in excess of 10 percent for a schizophrenic reaction.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent evaluation for lumbosacral strain and a 10 percent evaluation for a schizophrenic reaction, and declined to reopen a previously denied issue of entitlement to service connection for a cervical spine condition; and a September 2007 rating decision from the Atlanta RO, which denied service connection for radiculopathy of the upper extremities, radiculopathy of the lower extremities, depression, and a sleep disorder, and denied entitlement to a TDIU.  In February 2005 and November 2007, the Veteran submitted notices of disagreement and subsequently perfected his appeals in February 2006 and December 2009.

In September 2012, the Veteran presented sworn testimony at a hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to service connection for a cervical spine disorder, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a cervical spine disorder.

The issues of entitlement to service connection for a cervical spine disability, radiculopathy of the upper and lower extremities, depression, and a sleep disability; entitlement to increased ratings for lumbosacral strain and a schizophrenic reaction; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1982, the RO denied service connection for a cervical spine condition was denied on the basis that the evidence did not establish that he experienced a neck injury in service.  

2.  Evidence submitted subsequent to the RO's April 1982 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The April 1982 decision denying service connection for a cervical spine condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim adjudicated herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a cervical spine condition, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a cervical spine disorder.  After a review of the evidence of record, the Board finds that new and material evidence has been received with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the new and material question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996).
New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

According to the United States Court of Appeals for Veterans Claims (Court), VA law requires that, to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Here, the Veteran previously sought service connection for a cervical spine disorder.  Specifically, he filed his original claim for service connection for this disability in March 1982.  An April 1982 rating decision from the VA RO in Atlanta, Georgia denied this issue on the basis that the evidence did not establish did not establish that he suffered a neck injury in service.  At the time of this decision, statements from the Veteran and service treatment records were considered.  The Veteran did not appeal this rating decision, nor did he submit any new and material evidence within a year of the April 1982 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2011).  The April 1982 rating action is the last final denial of this claim.

The new evidence submitted since the April 1982 denial consists of additional statements and hearing testimony from the Veteran and his wife as well as VA and private treatment records.

Recent statements and hearing testimony from the Veteran indicate that he suffered an in-service neck injury and that a doctor has related his current neck disability to service and/or his service-connected low back disability.  As noted above, these statements must be presumed credible at this juncture.  See Justus, supra.  Notably, a March 2006 statement from the Veteran indicated that he injured his neck in service when he fell from an examination table while receiving heat pad treatment for a low back injury.  He had not relayed this story or reported this injury prior to the previous denial of service connection.  Additionally, at his September 2012 hearing, he reported that his private physician had linked his (the Veteran's) current neck disability to his service-connected low back disability.  As these statements are presumed credible at this point and are probative of reasons for the prior denial, the Board concludes that the Veteran's statement and hearing testimony satisfy the low threshold requirement for new and material evidence.   See Shade, supra.  Accordingly, the claim for service connection for a cervical spine disability is reopened.  

ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for a cervical spine disability, to this extent only, the appeal is granted.
REMAND

After a thorough review of the Veteran's claims file, the Board finds that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims for service connection for a cervical spine disability, radiculopathy of the upper and lower extremities, depression, and a sleep disability; increased ratings for the service-connected lumbosacral strain and schizophrenic reaction; and a TDIU.

With regard to the Veteran's service connection claims, he claims that he has experienced neck and radicular pain since service.  Alternatively, he contends that all of his claimed disabilities are secondary to his service-connected low back disability.  Therefore, he believes service connection is warranted.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records show that he was seen in service for complaints of cerebral symptoms resulting from a pre-service motor vehicle accident (MVA) and low back pain.  Although his service treatment records are negative for any cervical spine or radicular complaints, he claims that he also experienced neck, leg, and arm pain at this time.  He also maintains that his cervical spine, radicular, depression, and sleep symptoms may be secondary to his service-connected low back disability.

VA and private post-service treatment records show that the Veteran has been seen for neck, leg, and arm pain as well as with depression and has been diagnosed with cervical arthritis, peripheral neuropathy, and depression.  Additionally, at his September 2012 hearing, he provided competent and credible testimony regarding his difficulty sleeping with daytime grogginess.  

In light of the evidence showing current neck, upper and lower extremity, and depression diagnoses and complaints of sleep problems, the in-service low back injury and service-connected low back disability, and the Veteran's contention that his current problems are the result of his military service and/or service-connected disability, the Board finds that examinations and medical nexus opinions are necessary in order to properly resolve the claims of entitlement to service connection for a cervical spine disability, radiculopathy of the upper and lower extremities, depression, and a sleep disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); see also McLendon, supra.

With regard to the increased rating claims, the Veteran testified at his September 2012 hearing that his low back and schizophrenic reaction symptoms have worsened.  Thus, these claims must be remanded for new VA examinations to evaluate their current severity and specifically to address the impact (if any) of these disabilities on his employability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the TDIU claim, the Veteran claims that he is unemployable due to his service-connected low back and psychiatric disabilities.  As these increased rating claims are being remanded for new VA examinations and as a grant of either of these issues could affect the Veteran's claim for a TDIU, these three claims are inextricably intertwined.  Indeed, development of the service connection and increased rating claims must be completed prior to a readjudication of the TDIU issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  

As Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims for service connection for a cervical spine disability, radiculopathy of the upper and lower extremities, depression, and a sleep disability; increased ratings for a low back disability and a schizophrenic reaction; and a TDIU must be remanded for VA examinations and opinions.

Additionally, with regard to the Veteran's reopened claim of entitlement to service connection for a cervical spine disability, on a direct and/or secondary basis, on remand, proper notice must be provided for this claim.

Finally, in light of this remand, the Board takes this opportunity to obtain any treatment records not yet associated with the claims file.  The Veteran's representative indicated that the Veteran's private physician had linked his neck disability to his service-connected low back disability and that such a statement was in private treatment records submitted at his September 2012 hearing.  The Board's review of the private treatment records is negative for such a statement or any indication that such a statement is outstanding or otherwise has not been associated with the claims file.  However, as the case is being remanded, the Veteran should again be invited to submit such a statement or any additional private treatment records that he has not yet identified that he believes may be relevant to his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a cervical spine disability, on a direct basis and as secondary to a service-connected disability.

2.  After obtaining the appropriate release of information form where necessary, procure copies of records of any VA or private treatment the Veteran may have recently received for his disabilities on appeal (cervical spine disability, radiculopathy of the upper and lower extremities, depression, sleep disability, lumbosacral strain, and schizophrenic reaction).  All such available documents should be associated with the Veteran's claims folder.  If any such reports are not available, that fact should be annotated in the claims folder.  

In this regard, the Board is particularly interested in outstanding records from the Atlanta VAMC and any additional private physician statements or records that the Veteran may identify discussing the etiology of his cervical spine disability.

3.  The Veteran should be accorded appropriate VA examinations to determine the nature and etiology of his claimed neck, bilateral upper and lower extremity, depression, and sleep disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiners for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

For the claimed neck and bilateral upper and bilateral lower extremity disabilities, the examiner(s) must opine as to whether it is as likely as not (a 50 percent probability or greater) that each of these disorders had its clinical onset in service or is otherwise related to service.  If not, the examiner should then opine as to whether it is as likely as not (a 50 percent probability or greater) that any such diagnosed disorders was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability.  

For the claimed depression, the examiner must opine as to whether it is as likely as not (a 50 percent probability or greater) that this disorder had its clinical onset in service or is otherwise related to service.  If not, the examiner should then opine as to whether it is as likely as not (a 50 percent probability or greater) that such diagnosed disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability.  

For the claimed sleep disorder, the examiner should specifically state whether the Veteran's sleep complaints are a manifestation of his diagnosed psychiatric disorder(s) or represent a separate disability.  For any separately diagnosed chronic sleep disorder, the examiner must opine as to whether it is as likely as not (a 50 percent probability or greater) that such a disorder had its clinical onset in service or is otherwise related to service.  If not, the examiner should then opine as to whether it is as likely as not (a 50 percent probability or greater) that such diagnosed disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability (including medication taken for any service-connected disability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected lumbosacral strain and schizophrenic reaction.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  All indicated studies should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

With regard to the Veteran's service-connected schizophrenic reaction, all pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  Also, the examiner should opine as to whether the Veteran's service-connected schizophrenic reaction alone precludes him from securing or maintaining substantially gainful employment.  A complete rationale must be provided for any opinion provided.

With regard to the Veteran's service-connected lumbosacral strain, all pertinent pathology should be annotated in the examination report. The examiner should address the range of motion of the thoracolumbar spine, the presence or absence of any ankylosis (favorable or unfavorable) of the spine, as well as the frequency and duration of any incapacitating episodes (requiring bed rest as prescribed by a physician) in the past 12 months. The examiner should discuss any associated objective neurological abnormalities and also determine whether the Veteran experiences any additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination. If the examiner determines that the Veteran experiences such additional functional loss, s/he should identify the extent of such additional functional loss. Also, the examiner should opine as to whether the Veteran's service-connected low back disability alone precludes him from securing or maintaining substantially gainful employment. Complete rationale must be provided for any opinion provided.

5.  Finally, readjudicate the issues of entitlement to service connection for a cervical spine disability (on a direct and secondary basis), radiculopathy of the upper and lower extremities (on a direct and secondary basis), depression (on a direct and secondary basis), and a sleep disability (on a direct and secondary basis); increased ratings for the service-connected lumbosacral strain and the service-connected schizophrenic reaction; and a TDIU.  If any of the issues are denied, a supplemental statement of the case should be issued to the Veteran and his representative.  After they have been given adequate time to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


